Title: Thomas Jefferson to Madame de Staël Holstein, 6 September 1816
From: Jefferson, Thomas
To: Staël Holstein, Anne Louise Germaine Necker, baronne de


          
            Monticello. Sep. 6. 16.
          
          A request, dear Madam in your letter of Jan. 6. gives you the trouble of reading this. you therein ask information of the state of things in S. America. this is difficult to be understood even to us who have some stolen intercourse with those countries: but in Europe I suppose it impossible. that mendacity, which Spain, like England, makes a principal piece in the machine of her government, confounds all enquiry, by so blending truth and falsehood, as to make them indistinguishable. according to Spanish accounts they
			 have won great victories in battles which were never fought, and slaughtered thousands of rebels whom they have never seen: and, as in our revolution, the English were perpetually gaining
			 victories
			 over us until they conquered themselves out of our Northern continent, so Spain is in a fair way of conquering herself out of the Southern one. even our information of the state of things in the Spanish colonies is far from being distinct or certain; so that I can give
			 you but a general idea of it.  to do this we must throw that country into masses, considering Brazil as a nucleus, around which they are thus disposed.
          
          1. Buenos Ayres, & the country South of Brazil.
          2. Chili, Tucumana, & Peru, West of Brazil, & on the Pacific ocean.
          3. Caraccas, & the country North of Brazil, on the gulf of Mexico.
          4. Mexico, in the Northern continent.
          
          1. Buenos Ayres has established it’s independance, as the Spanish functionaries themselves admit. it was for some time embarrassed by the ambition of Monte-Video on the other side of La Plata, which claimed to be the principal place, & endeavored to maintain it by arms: but they have finally come to an arrangement which has reunited them, and they have formed their regular
			 government. Spain, conscious that they are irrecoverable, is, as we are told, bartering them with the court of Brazil for Portugal. whether Spain can court, or conquer Portugal from hatred to love, you can best judge. the transfer of a people, like cattle, with their soil, seems to be growing into a part of the jus gentium of Europe: but it is not likely to be received here where we consider the cattle as owners of the soil. surrounded, as Brazil is, with revolutionary countries and principles, and having at times participated in them, it is possible this may turn out to be a gift of Brazil to Buenos Ayres, instead of a transfer of Buenos ayres to Brazil.
          2. Chili, Tucumana and Peru, at one time were entirely ascendant. they have since suffered some reverses, and Buenos Ayres, we are told, is gone to their assistance. the mother country can do little on that coast.
          3. the Caraccas are the most accessible to the arms of Spain; & there accordingly successes have been most diversified. the Patriots & Royalists have been victors and vanquished by turns. lately the patriots carried all before them; but now
			 there is reason to believe they have suffered serious discomfiture; and it is here the most atrocious cruelties have been exercised. the Patriots have in vain endeavored to end them by examples
			 of
			 moderation; the Royalists answer by examples of extermination. yet difficult as is the contest this country too will be ultimately revolutionised.
          4. Mexico. the Royalists still hold the city of Mexico and the port of Vera cruz, the only one of that province; while it is understood that the Patriots prevail over the country. the siege of Vera Cruz now believed to be begun, or about to be begun, is supposed to be the cause why Apodaca, the new Viceroy of Mexico, who lately sailed for that port from Havanna, has been obliged to return, without venturing to land at Vera Cruz. this, first of all the Spanish possessions, and superior to Spain itself in extent, fertility, population, riches and information, has nothing to fear from the pigmy power of Spain.
          So far then all would seem well. but their real difficulties are not how to repel the efforts of the mother country, but how to silence and disarm the schisms among themselves. in all those countries, the most inveterate divisions have arisen, partly among the different casts, partly among rival-leaders. constitution after constitution is made and broken, and in the meantime every thing is at the mercy of the military leaders. the whole Southern continent is sunk in the deepest ignorance and bigotry. a single priest is more than a sufficient opponent to a whole army; and were it not that the lower clergy, as poor and oppressed as the people themselves, has very much taken side with the revolutionists, their cause would have been desperate from the beginning. but, when their independance shall be established, the same ignorance & bigotry will render them incapable of forming and maintaining a free government: and it is excruciating to believe that all will end in military despotisms under the Bonapartes of their regions. the only comfortable prospect which this clouded horizon offers is that, these revolutionary movements having excited into exercise that common sense which nature has implanted in every one, it will go on advancing towards the lights of cultivated reason, will become sensible of it’s own powers, and in time be able to form some canons of freedom, and to restrain their leaders to an observance of them. in the meantime we must pray to god as most heartily we do for your country, that ‘he will be pleased to give them patience under their sufferings, and a happy issue out of all their afflictions.’
          Your resolution not to revisit your own country, while under foreign force, is worthy of you. no patriotism requires us to incur the pain of witnessing miseries which we cannot remedy or alleviate, and towards which, even in absence, your pen may do more than your presence. that such a country and such a people can never be kept permanently prostrate on the earth is a decree of heaven, which will not pass away. our great anxiety is lest they should lengthen their sufferings by premature and abortive attempts to end them; and our wish that they may have patience, yet a while, until dissensions among their enemies may give them a choice of friends. in general it is sinful, but now pious, to pray for war and strife among nations, as the only means of dissolving their criminal combinations.
          I congratulate you on the happy union of your daughter with a peer and patriot of France: and should your son realise the hope you hold up to us of visiting this sanctuary of the unfortunate of every country where ‘the wolf dwells with the lamb, and the leopard lieth down with
			 the kid,’ he will be hailed as the son of Mde de Staël and grandson of M. Necker, and will see an example, in the peaceable reunion here of so many discordant worthies of his own country, how much more happy the tolerant principles of his great ancestor might have made
			 them at home.
          
            Permit me here to renew the assurances of my high consideration and esteem.
            Th: Jefferson
          
         